Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Felix Fischer on June 16, 2021.
The application has been amended as follows: 
Claim 1 is amended to read:
An aircraft wing having a flap arrangement comprising: 
an inboard flap configured to move in a chordwise extension direction relative to the wing, the inboard flap having an outboard side; 
an outboard flap adjacent to the inboard flap and configured to move in the chordwise extension direction relative to the wing, the outboard flap including an inboard side; 
a flap interconnect between the inboard flap and outboard flap having, 
a roller mounted to a pin extending from the outboard side of the inboard flap; 
a guide track extending from the inboard side of the outboard flap, wherein the guide track engages the roller on the inboard flap to limit deflection of the outboard flap relative to the inboard flap during movement of the inboard flap in the chordwise extension direction and movement of the outboard flap in the chordwise extension direction, to provide relative alignment of the inboard flap and outboard flap.

Claim 6 is amended to read:


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present application claims a flap interconnect system using a roller mounted to a pin on one flap engaging with a guide track on an adjacent flap. Poccard (US 4715567) teaches an inter-flap connection using a pin (#19), however Poccard does not use a guide track and a roller to maintain deflection control between adjacent flaps. Okabe (US 10017240) teaches a guide rib on the outboard side of the inboard flap (#35R), however this guide rib engages with a retaining piece for maintaining the flap in a retracted position. Although the use of rollers and guide tracks is known for deployment of a flap (see Parker, US 8490927), it is not known to use this between two flaps, nor would it be obvious to make this modification as either the track or roller portion in these prior arts is fixed to the wing. Therefore, claims 1, 9, 13, and 17 are allowed as well as their subsequent dependent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poppe (US 7546984) and Breedveld (US 4494716) show a flap interconnect system to maintain alignment between flaps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647